 

Exhibit 10.2

 

July 31, 2018

 

Hudson Technologies Company

14th Floor

One Blue Hill Plaza

P.O. Box 1541

Pearl River, New York 10965

Attention: Brian F. Coleman, President, COO

 

Extension Letter

 

We refer to that certain Term Loan Credit and Security Agreement, dated as of
October 10, 2017 (as amended by that Limited Waiver and First Amendment to Term
Loan Credit and Security Agreement and Certain Other Documents, dated as of June
29, 2018 (the “Amendment”), and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Hudson Technologies Company, a Tennessee corporation (“Hudson
Technologies”), HUDSON HOLDINGS, INC., a Nevada corporation (“Holdings”), and
ASPEN REFRIGERANTS, INC. (formerly known as AIRGAS-REFRIGERANTS, INC.), a
Delaware corporation (“ARI” and together with Hudson Technologies, and Holdings,
collectively, the “Borrowers”, and each a “Borrower”), the other Credit Parties
hereto, the financial institutions party thereto as lenders (the “Lenders”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as collateral
agent and administrative agent for the Lenders (in such capacities, the
“Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement or the Amendment, as
applicable.

 

At the request of the Borrowers, Agent and Lenders have agreed that the date for
compliance with the Total Leverage Ratio covenant set forth in Section 1.1 of
the First Amendment shall be extended to August 7, 2018. Accordingly, effective
as of the date hereof, Borrowers, Agent, and Lenders agree that the text “July
31, 2018” in Section 1.1 of the First Amendment is hereby replaced with the text
“August 7, 2018”.

 

Except as expressly provided herein, the Credit Agreement and each Other
Document shall continue in full force and effect, and the extension set forth
above is limited solely to the matters stated above and shall not be deemed to
be a waiver or amendment of any other provision of the Credit Agreement or any
Other Document. Without limiting the foregoing, the Administrative Agent and the
Lenders expressly reserve all of their rights, powers, privileges and remedies
under the Credit Agreement, the other Documents and applicable law. This letter
agreement shall constitute an Other Document under the terms of the Credit
Agreement. The governing law, jurisdiction, service of process and waiver of
jury trial provisions set forth in Sections 14.1 and 11.8 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis. This letter
agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. The Credit Agreement (as modified
by this letter agreement) and the Other Documents embody the entire agreement
among the parties hereto and supersede all prior agreements and understandings,
oral or written, if any, relating to the subject matter hereof. This letter
agreement may be executed and delivered via facsimile or email (in .pdf format)
transmission with the same force and effect as if an original were executed, and
may be executed in original counterparts each of which counterpart shall be
deemed an original document but all of which counterparts together shall
constitute one and the same agreement.

 



 

 

 

By their execution hereof, Lenders hereby instruct and direct Agent to execute
this letter agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 



 

 

 

  Very truly yours,       AGENT:       U.S. BANK NATIONAL ASSOCIATION,   as
Agent           By:   /s/ Lisa
Dowd                                                 Name: Lisa Dowd   Title:
Vice President

 

cc:Wiggin and Dana LLP

Two Stamford Plaza

281 Tresser Boulevard

Stamford, Connecticut 06901

Attention: Michael Grundei, Esq.

 

 



Signature Page to Extension Letter – Hudson Technologies

 

 

  LENDERS:       FS INVESTMENT CORPORATION   By:  /s/ Philip S.
Davidson                                   Name: Philip S. Davidson   Title:
Authorized Signatory       HAMILTON STREET FUNDING LLC   By:  /s/ Philip S.
Davidson                                   Name: Philip S. Davidson   Title:
Authorized Signatory       GREEN CREEK LLC   By:  /s/ Philip S.
Davidson                                   Name: Philip S. Davidson   Title:
Authorized Signatory       JUNIATA RIVER LLC   By:  /s/ Philip S.
Davidson                                   Name: Philip S. Davidson   Title:
Authorized Signatory       JEFFERSON SQUARE FUNDING LLC   By:  /s/ Philip S.
Davidson                                   Name: Philip S. Davidson   Title:
Authorized Signatory       FS INVESTMENT CORPORATION II   By:  /s/ Philip S.
Davidson                                   Name: Philip S. Davidson   Title:
Authorized Signatory       FS INVESTMENT CORPORATION III   By:  /s/ Philip S.
Davidson                                   Name: Philip S. Davidson   Title:
Authorized Signatory       FS INVESTMENT CORPORATION IV   By:  /s/ Philip S.
Davidson                                   Name: Philip S. Davidson   Title:
Authorized Signatory

 

 



Signature Page to Extension Letter – Hudson Technologies

 

 

Acknowledged and agreed:

 

 

BORROWERS:

 

HUDSON TECHNOLOGIES COMPANY

 

 

By:  /s/ Brian Coleman                                        
Name: Brian Coleman
Title: President

 

HUDSON HOLDINGS, INC.

 

 

By:  /s/ Brian Coleman                                       
Name: Brian Coleman
Title: President

 

ASPEN REFRIGERANTS, INC.

 

 

By:  /s/ Brian Coleman                                       
Name: Brian Coleman
Title: President

 

 

GUARANTOR:

 

HUDSON TECHNOLOGIES, INC.

 

 

By:  /s/ Brian Coleman                                       
Name: Brian Coleman
Title: President

 



Signature Page to Extension Letter – Hudson Technologies

 